Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2021 has been entered.

DETAILED ACTION
Claims 18-20, 24-32 and 38-42 are currently pending.
Claims 40-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 August 2020.
Claims 18-20, 24-32 and 38-39 are under examination herein.
Claims 18-20, 24-32 and 38-39 are rejected.
Claims 18-19 and 25-30 are objected to.

Priority

	The instant application claims the benefit of priority to EP16189196.5 filed on 16 September 2016. A certified copy of this document was received. The claim to the benefit of priority is acknowledged. 
Therefore, the effective filing date of the invention is 13 July 2016. 

Response to Amendment
The amendment filed on 30 November 2021 has been entered.  
Amendment of claim 1 is acknowledged.  
The previous claim rejections under 35 USC § 103 are withdrawn in view of Applicant's claim amendment. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 30 November 2021, 7 December 2021, and 10 January 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full.  A signed copy of the lists of references cited from each IDS is included with this Office Action.

Drawings
It is noted that no drawings have been filed herein.

Claim Objections
Claims 18-19 and 25-30 are objected to because of the following informalities: 
Claim 18 contains extraneous words, extra commas, inconsistent subject/verb agreement. "wt.-%" should also be amended to "wt %".  Examiner suggests amending claim 18 as follows to obviate the objections and the 112(b) rejection detailed in the section below:
Claim 18. A method for obtaining a polyunsaturated fatty acids (PUFAs)- containing lipid, comprising the following steps:
a) providing a suspension of biomass comprising cells which contain a PUFAs- containing lipid; 
b) heating the suspension of step a) to a temperature between 50°C and 70°C, adding a cell wall-degrading enzyme to the suspension, and, if necessary, adjusting the suspension to a pH value at which the enzyme is active; 
c) maintaining the temperature range and pH in step b) for at least one hour; 
d) concentrating the suspension obtained in step c) by evaporation of water at a temperature not higher than 100°C until a total dry matter content of 30 to 60 wt % is reached; 
e) adjusting the suspension obtained in step d) to a temperature of 80°C to 100°C, and adding an alkalizing agent to adjust the pH to 9.5 to 11.5; 
f) maintaining the temperature range of step e) and the pH value in the range of 9.0 to 11.5 for at least 10 hours, thereby allowing demulsification of the suspension, wherein no salts are added during this period and less than 0.5 wt % of chloride ions are present in the suspension; and 

i) adding an acid to the demulsified suspension to adjust it to a pH of 5.5 to 8.5; and
ii) subsequently separating the resulting oil-containing light phase from the water, salt and cell debris-containing heavy phase.
Claim 19 contains extraneous words, extra commas, and is missing "in step f)" at the beginning of line 11.  Examiner suggests amending claim 19 as follows to obviate the objections and the 112(b) rejection detailed in the section below:
Claim 19. The method of claim 18, wherein: 
- in step b), the suspension of step a) is heated to a temperature between 55°C and 65°C; 
- in step c), the temperature and pH ranges in step b) are maintained for two to four hours; 
- in step d), the suspension obtained in step c) is concentrated by evaporation of water at a temperature of 70°C to 100°C until a total dry matter content of 35 to 55 wt%, is reached; 
- in step e), the suspension obtained in step d) is adjusted to a temperature of 85°C to 95°C, and an alkalizing agent is added to adjust the pH to a value of 10.0 to 11.0; 
- in step f), the temperature range in step e) and a pH range of 9.0 to 11.0 are maintained for 15 to 40 hours.
In claim 25, line 2 and claim 26, line 1, "wt.-%" should also be amended to "wt%".
claim 27, lines 1-2, "comprising as a further step the conversion" should be amended to "further comprising the conversion".
In claim 28, line 2, "concentration" should be amended to "concentrating". 
In claim 29, line 1, "the suspension" should be followed by "in step a)". 
In claim 30, line 2, "selected from" should be followed by "the group consisting of". 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-20, 24-32 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This new rejection is necessitated in part by claim amendment.
Claim 18, line 9, recites "maintaining the temperature and pH in the ranges specified in paragraph (b)".  This limitation is indefinite because paragraph b does not recite a pH range.  Examiner suggests amending "in the ranges" to "as".  Claims 19-20, 24-32 and 38-39 are dependent on claim 18 and also rejected due to said dependency.
Claim 19, line 4, recites "the temperature and pH in the ranges specified in paragraph b)". This limitation is indefinite, because paragraph b does not recite a pH range. Examiner suggests deleting "in the ranges". Claims 20 and 38-39 are dependent on claim 19 and also rejected due to said dependency.
Claim 24 recites "an acid is added to the demulsified suspension" in line 2.  It is unclear if this is the same acid added to the demulsified suspension in claim 18 g) i).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 18-20, 24-26, 29-32 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett (WO2015095694A1; 3 June 2019 IDS Document; previously cited) in view of Cherinko (US20110295028A1; 3 June 2019 IDS Document; newly cited) and Pfeifer (US20130172590A1; previously cited). This rejection is newly recited and necessitated by claim amendment.

Regarding claims 18a), 18b), 18c), 19b), and 19c), Triplett teaches a process for obtaining a microbial oil comprising one or more polyunsaturated fatty acids from one or more microbial cells, wherein the process comprises: (a) lysing the cells comprising the microbial oil to form a lysed cell composition (Triplett Claim 1); wherein an unwashed cell broth (500-700kg) containing microbial cells (Schizochytrium sp.) was pasteurized at 60° C for 1 hour.  The cells were lysed by adding a 50wt% NaOH solution, to adjust pH to 7.2 to 7.5, and 0.5% by weight broth, Alcalase® 2.4 FG (available from Novozymes (Franklinton, NC)), and agitating for 2 hours at 55-60° (Triplett Example 8, ¶ 122, lines 1-4). 
Regarding claims 18d) and 19d), Triplett teaches that cells and/or a lysed cell composition can be heated in a system with an evaporator such that a portion of the water present in the cells and/or the lysed cell composition is removed by evaporation. In some embodiments, the process comprises heating cells and/or a lysed cell composition in a system with an evaporator to remove up to 1%, 5%, 10%, 15%, 20%, Triplett ¶ 89, lines 2-7). 
Regarding claims 18e), 18f), 19e) and 19f), Triplett teaches demulsifying the lysed cell composition to form a demulsified lysed cell composition (Triplett Claim 1 (b)); wherein the lysed cell composition was demulsified by: continuing to agitate the composition at 221 RPM with narrow blade hydrofoil impellers; adding 50wt.% NaOH to adjust the pH to 10.5; adding 2%, by weight composition, NaCl; and heating to 90°C. After a few hours at 90°C, 50wt.% NaOH was added to the composition to readjust the pH to 9-10.5 and the composition held at 90°C for a few hours with agitation (Triplett Example 8, ¶ 122, lines 4-9). 
In regards to claim 18g) and claim 24, Triplett discloses recovering the oil (Triplett Claim 1d), wherein in some embodiments, the separating comprises centrifuging at a temperature of 10°C to 100°C. The oil is separated from the demulsified lysed cell composition by first raising the pH to neutral (e.g. by adding a base that is described hereinabove) and then centrifuging the demulsified lysed cell composition to obtain the oil (Triplett ¶ 96, lines 7-11). In some embodiments, a lysed cell composition refers to a composition comprising one or more lysed cells, cell debris, microbial oil, the natural contents of the cell, and aqueous components from a fermentation broth (Triplett ¶ 50, lines 5-7).  Claim 24 recites "an acid is added to the demulsified suspension" in line 2.  It is unclear if this is the same acid added to the demulsified suspension in claim 18 step g) i).  Examiner is interpreting the claim limitation as the same acid, but narrowing the conditions recited in claim 18 step g) i) to adjusting the pH to 7.0-8.0 and step g) ii) to mechanical separation at 70-80oC. Support 
Pertaining to claims 18d) and 19d), Triplett teaches concentrating the suspension by evaporation, but does not specifically teach the temperature range of 70 to 100°C.  
Regarding claim 18f), claim 19f) and claim 20, Triplett teaches maintaining the temperature and pH range for a few hours, but does not teach at least 10 hours or 20 to 36 hours. 
Triplett does not teach no salts are added during the demulsification period or less than 0.5 wt% of chloride ions present in the suspension in claim 18f); or neutralization by adding an acid to the demulsified suspension in claim 18 g)i) and claim 24. 
Cherinko teaches a process for obtaining a lipid from a microbial cell (Cherinko Claim 1).  Cherinko discloses examples comprising evaporation at a temperature of 70°C (Cherinko ¶ 234, lines 8-10) and 90°C (Cherinko ¶ 241, lines 10-14) [as recited in instant claims 18d) and 19d)]. 
Regarding claim 18f), claim 19f and claim 20, Cherinko discloses the heating [after adding an alkalizing agent as recited in instant claim 18e] is for 10 minutes to 96 hours (Cherinko ¶ 21).  Cherinko further teaches the process can include either contacting the cell with a base and/or a salt (Cherinko Abstract), where an embodiment includes raising the pH of the lysed cell composition to demulsify the cell composition by adding a base [as recited in instant claim 18f)]. In some embodiments, a second base is added after adding a salt or heating (Cherinko ¶ 20). 
instant claim 18f)]; (2) adding a caustic solution to the oil after acid treatment; (3) reheating the crude oil and then centrifuging to separate the heavy phase from the refined oil (Pfeifer ¶ 167, lines 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Triplett's method of obtaining a PUFA-containing lipid by removing salts in the demulsification step, as disclosed by Cherinko. As Cherinko discloses embodiments where salt is not utilized, it would have been obvious to one of ordinary skill to use a base and/or heating instead of a salt in the demulsification process. Cherinko lists a finite list of options for demulsification and there is a reasonable expectation of success because Cherinko discloses demulsification without salt. 
The claimed method requires an evaporation temperature range of 70 to 100°C, and maintaining the temperature and pH for at least 10 hours or 20 to 36 hours, which overlaps with the range of Cherinko, because Cherinko discloses evaporation temperature at 70 and 90°C and a duration range of 10 minutes to 96 hours. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. As Triplett and Cherinko render obvious the method of claims 18 step a) – step f), the amount of chloride ions present in the suspension are also rendered obvious.
One of ordinary skill would be motivated to further modify Triplett's method by using an acid in the neutralization step, as taught by Pfeifer, to bring the pH to neutral 
Regarding claim 25, Triplett teaches after drying, the oil has a water content by weight (or volume) percentage of oil that is less than 3%, less than 2.5%, less than 2%, less than 1.5%, less than 1%, less than 0.5%, less than 0.1%, or 0% (Triplett ¶ 101, lines 3-5) (The oil has a water content less than 3%; therefore, the oil content is more than 90 wt%).
Regarding claim 26, Triplett an organic solvent is not used to obtain the oil from the cells (Triplett Claim 23).
Regarding claim 29, Triplett teaches the cells are contained in a fermentation broth (Triplett Claim 11). 
Triplett does not teach the fermentation broth has a biomass density of at least 80 g/L or at least 100 g/L.
Pfeifer teaches the amount of biomass sufficient to increase the concentration of the EPA has a density of about 10 g/l up to about 250 g/l (Pfeifer ¶ 54, lines 11-13).
The claimed method requires the suspension is provided as a fermentation broth with a biomass density of at least 80 g/l or at least 100 g/l, which overlaps with the range of Cherinko, because Cherinko discloses a biomass density of about 10 g/L to 250 g/l.  Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. 
claim 30 and 32, Triplett teaches the microbial cells are algae, yeast, fungi, protist, or bacteria cells (Triplett Claim 17) and further discloses and the microbial cells are from the order Thraustochytriales (Triplett Claim 19; ¶ 30, line 7). 
Regarding claim 31, Triplett teaches the enzyme is selected from beta-glucanase, xylanase, cellulase, pectinase, mannanase, amylase, and combinations thereof (Triplett Claim 25).  Enzymes include, but are not limited to, proteases, cellulases, hemicellulases, chitinases, pectinases, and combinations thereof. Non-limiting examples of proteases include serine proteases, theronine proteases, cysteine proteases, aspartate proteases, metalloproteases, glutamic acid proteases, alacase, and combinations thereof. Non-limiting examples of cellulases include sucrase, maltase, lactase, alpha-glucosidase, beta-glucosidase, amylase, lysozyme, neuraminidase, galactosidase, alpha-mannosidase, glucuronidase, hyaluronidase, pullulanase, glucocerebrosidase, galactosylceramidase, acetylgalactosaminidase, fucosidase, hexosaminidase, iduronidase, maltase-glucoamylase, and combinations thereof (Triplett ¶ 49, lines 2-9).
	Regarding claims 38-39, Triplett teaches the oil is separated from the demulsified lysed cell composition by first raising the pH to neutral and then centrifuging the demulsified lysed cell composition to obtain the oil (Triplett ¶96, lines 8-11). In some embodiments, a lysed cell composition refers to a composition comprising one or more lysed cells, cell debris, microbial oil, the natural contents of the cell, and aqueous components from a fermentation broth (Triplett ¶ 50, lines 5-7). 

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Triplett (WO2015095694A1; 3 June 2019 IDS Document; previously cited) in view of Cherinko (US20110295028A1; 3 June 2019 IDS Document; newly cited) and Pfeifer (US20130172590A1; previously recited), as applied to claim 18 above, and further in view of Bijl (US20030143659A1; 3 June 2019 IDS Document; previously cited). This new rejection is necessitated by claim amendment.

Regarding claims 27 and 28, Triplett teaches after drying, the oil has a water content by weight (or volume) percentage of oil that is less than 3%, less than 2.5%, less than 2%, less than 1.5%, less than 1%, less than 0.5%, less than 0.1%, or 0% (Triplett ¶ 101, lines 3-5), but does not teach conversion of the heavy phase into a dried biomass by drying the biomass to a total dry matter content of more than 90 wt.-%, wherein the conversion into a dried biomass is carried out by concentration of the heavy phase to a dry matter content of 30-50 wt.-% and subsequent spray granulation using a fluidized bed granulator.
Bijl suggests a process of drying the biomass to a total dry matter content of more than 90 wt.-%, by concentrating to a content of 30-50 wt.-% and subsequent spray granulation using a fluidized bed granulator because Bijl teaches for a biomass that contains a fungus, for example, of the order Mucorales (in particular one producing a PUFA), the dry matter content of the biomass, which will usually be the same as in the granular particles produced on granulation (in this case extrusion) is suitably between 35 and 60%, preferably from 50 to 60%.  After drying, the dry granules preferably have a dry matter content of at least 90%, such as at least 95% (Bijl ¶ 82, lines 7-14).  The Bijl ¶ 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of converting the heavy phase into dried biomass in Triplett's method of obtaining a PUFA-containing lipid with the drying step using a fluidized bed granulator as taught by Bijl, because the dried biomass granules are more stable for storage (Bijl ¶ 85: Although the granules can be used for extraction of the compound, they do in addition represent a stable form of the biomass that can be stored. The granules can have other uses: for example, they may be used in the preparation of an infant formula, where the biomass contains one or more polyunsaturated fatty acids (PUFAs)). There would have been a reasonable expectation of success in applying this modification, because Bijl discloses the drying step using a fluidized bed granulator in a method for obtaining desired compounds from microbial biomass similar to Triplett's method.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-20, 24-32 and 38-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18-19, 22, 24-26, 28-29, and 31-35 of copending Application No. 16/473,805 in view of Triplett (WO2015095694A1; 3 June 2019 IDS Document; previously recited) and Pfeifer (US20130172590A1; previously recited). This new rejection is necessitated by claim amendment.
Claim 16 of the copending application recites a method of isolating a polyunsaturated fatty acids (PUFAs) containing lipid from a biomass, comprising the following steps: a) providing a suspension of a biomass comprising cells which contain PUFAs containing lipid; b) optionally lysing the cells of the biomass; c) concentrating the suspension to a total dry matter (TDM) content of 20 to 60 wt %, if the suspension has a lower percentage TDM content; d) adjusting the suspension to a temperature of 20°C to 
	The claims of copending Application No. 16/473,805 do not recite the specific cell-wall degrading enzymes or harvesting of the PUFA-containing oils comprises adding an acid to the demulsified suspension.
Triplett teaches the enzyme in a method for obtaining a PUFAs containing lipid is selected from betaglucanase, xylanase, cellulase, pectinase, mannanase, amylase, and combinations thereof (Triplett Claim 25). Enzymes include, but are not limited to, proteases, cellulases, hemicellulases, chitinases, pectinases, and combinations thereof. Non-limiting examples of proteases include serine proteases, theronine proteases, cysteine proteases, aspartate proteases, metalloproteases, glutamic acid proteases, alacase, and combinations thereof. Non-limiting examples of cellulases include sucrase, maltase, lactase, alpha-glucosidase, beta-glucosidase, amylase, lysozyme, neuraminidase, galactosidase, alpha-mannosidase, glucuronidase, hyaluronidase, pullulanase, glucocerebrosidase, galactosylceramidase, acetylgalactosaminidase, fucosidase, hexosaminidase, iduronidase, maltase-glucoamylase, and combinations thereof (Triplett ¶ 49, lines 2-9).
Pfeifer ¶ 167, lines 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method recited by the claims in copending Application No. 16/473,805 to harvest the PUFA-containing lipid by neutralizing the demulsified suspension with an acid, as taught by Pfeifer, and using the cell-wall degrading enzymes as taught by Triplett, because it would provide a higher yield of high quality PUFA containing oil (Triplett ¶ 9: a process for obtaining high quality PUFA containing oils from microbial cells that does not use a volatile organic solvent, can be performed using readily available equipment, requires a minimum number of steps, has shorter oil recovery times, and can provide a high yield of high quality PUFA containing oil). One of ordinary skill would be motivated to further modify the method by using an acid in the neutralization step, as taught by Pfeifer, to bring the pH to neutral range pH for separation of the suspension. There would have been a reasonable expectation of success in applying this modification, because Pfeifer discloses the neutralization step in a method for obtaining microbial oil similar to the method of the copending Application.
	This is a provisional nonstatutory double patenting rejection.

Claims 18-20, 24-32 and 38-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 and 25-29 of copending Application No. 16/317,305.  Any newly added portions herein are necessitated by claim amendment.
Although the claims at issue are not identical, they are not patentably distinct from each other, because the claims of the copending application are drawn to a method of isolating PUFA-containing lipids from a biomass comprising the same steps as and are obvious over the instant claims. 
	Claim 17 of the copending application recites a method of separating a polyunsaturated fatty acids (PUFAs)-containing lipid from the debris of a biomass, comprising the following steps: a) providing a suspension of a biomass comprising cells which contain a PUFAs-containing lipid; b) lysing the cells of the biomass; c) heating the suspension obtained in step b) to a temperature of 80°C to 100°C, and adjusting the pH to a value of 9.0 to 11.5; d) maintaining the temperature and pH value in the ranges of paragraph c) for at least 10 hours; e) harvesting the PUFAs-containing oil by: i) adding an acid to the demulsified suspension to adjust it to a pH of 5.5 to 8.5; ii) subsequently separating the resulting oil-containing light phase from the water, salt and cell debris-containing heavy phase; wherein the method is carried out without the addition of any salts for salting out the oil. Claim 18 recites the method of claim 17, wherein, in step c) the suspension of lysed cells obtained in step b) is heated to a temperature of 85°C to 95°C, and the pH is adjusted to a value of 9.0 to 11.0 and in step d), the temperature and pH are maintained for a period of 20 to 36 hours. Claim 25 recites the method of claim 17, comprising as a further step the conversion of the water, salt, residual oil and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 18-20, 24-32 and 38-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14-19, 28-31 and 33-34 of copending Application No. 16/563,260 in view of Triplett (WO2015095694A1; 3 June 2019 IDS Document; previously cited), Cherinko (US20110295028A1; 3 June 2019 IDS Document; newly cited) and Pfeifer (US20130172590A1; previously cited).  This new rejection is necessitated by claim amendment.
Claim 1 of the copending application recites a process for obtaining a microbial oil comprising one or more polyunsaturated fatty acids from one or more microbial cells, wherein the process comprises: (a) lysing the cells comprising the microbial oil to form a lysed cell composition; (b) treating the lysed cell composition to form an oil-containing 
The claims of copending Application No. 16/563,260 do not recite concentrating the suspension until a total dry matter content of 30-60 wt% is reached (in instant claim 18d), maintaining the temperature and pH range for at least 10 hours (in instant claim 18f), no salts are added during the demulsification step (in instant claim 18f), harvesting of the PUFA-containing oils comprises adding an acid to the demulsified suspension (in instant claim 18g), or the specific cell-wall degrading enzymes (in instant claim 31). 
Triplett teaches cells and/or a lysed cell composition can be heated in a system with an evaporator such that a portion of the water present in the cells and/or the lysed cell composition is removed by evaporation. In some embodiments, the process comprises heating cells and/or a lysed cell composition in a system with an evaporator Triplett ¶ 89, lines 2-7). 
Triplett teaches the enzyme in a method for obtaining a PUFAs containing lipid is selected from betaglucanase, xylanase, cellulase, pectinase, mannanase, amylase, and combinations thereof (Triplett Claim 25). Enzymes include, but are not limited to, proteases, cellulases, hemicellulases, chitinases, pectinases, and combinations thereof. Non-limiting examples of proteases include serine proteases, theronine proteases, cysteine proteases, aspartate proteases, metalloproteases, glutamic acid proteases, alacase, and combinations thereof. Non-limiting examples of cellulases include sucrase, maltase, lactase, alpha-glucosidase, beta-glucosidase, amylase, lysozyme, neuraminidase, galactosidase, alpha-mannosidase, glucuronidase, hyaluronidase, pullulanase, glucocerebrosidase, galactosylceramidase, acetylgalactosaminidase, fucosidase, hexosaminidase, iduronidase, maltase-glucoamylase, and combinations thereof (Triplett ¶ 49, lines 2-9).
Cherinko teaches a process for obtaining a lipid from a microbial cell (Cherinko Claim 1). Cherinko discloses the heating (after adding an alkalizing agent) is for 10 minutes to 96 hours (Cherinko ¶ 21). Cherinko further teaches the process can include either contacting the cell with a base and/or a salt (Cherinko Abstract), where an embodiment includes raising the pH of the lysed cell composition to demulsify the cell composition by adding a base [as recited in instant claim 18f)]. In some embodiments, a second base is added after adding a salt or heating (Cherinko ¶ 20). 
Pfeifer ¶ 167, lines 12-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method recited by the claims in copending Application No. 16/563,260 to harvest the PUFA-containing lipid by neutralizing the demulsified suspension with an acid, as taught by Pfeifer, and using the cell-wall degrading enzymes as taught by Triplett, because it would provide a higher yield of high quality PUFA containing oil (Triplett ¶ 9: a process for obtaining high quality PUFA containing oils from microbial cells that does not use a volatile organic solvent, can be performed using readily available equipment, requires a minimum number of steps, has shorter oil recovery times, and can provide a high yield of high quality PUFA containing oil). One of ordinary skill would be motivated to further modify the method by using an acid in the neutralization step, as taught by Pfeifer, to bring the pH to neutral range pH for separation of the suspension. There would have been a reasonable expectation of success in applying this modification, because Pfeifer discloses the neutralization step in a method for obtaining microbial oil similar to the method of the copending Application.
It would have been obvious to further modify the method of the copending Application by concentrating the suspension until a total dry matter content of 30-60 
The instantly claimed method requires a total dry matter content of 30 to 60 wt.%, which overlaps with the range of Triplett, because Triplett discloses a range of 50 to 99 wt. %. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
Cherinko discloses embodiments where salt is not utilized, it would have been obvious to one of ordinary skill to use a base and/or heating instead of a salt in the demulsification process. Cherinko lists a finite list of options for demulsification and there is a reasonable expectation of success because Cherinko discloses demulsification without salt. 
The instantly claimed method requires maintaining the temperature and pH for at least 10 hours or 20 to 36 hours, which overlaps with the range of Cherinko, because Cherinko discloses a duration range of 10 minutes to 96 hours. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
	This is a provisional nonstatutory double patenting rejection.

Claims 18-20, 24-32 and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 10-11, 16-19, 21-22 and 24 of US Patent No. 10364207 in view of Triplett (WO2015095694A1; 3 June 2019 IDS Document; previously cited) and Cherinko (US20110295028A1; 3 June 2019 IDS Document; newly cited). This rejection is newly recited and necessitated by claim amendment.
Patent claim 1 recites a process for obtaining a microbial oil comprising one or more polyunsaturated fatty acids from one or more microbial cells, wherein the process comprises: (a) lysing the cells comprising the microbial oil to form a lysed cell composition; (b) demulsifying the lysed cell composition to form a demulsified lysed cell composition; (c) separating the oil from the demulsified lysed cell composition; and (d) recovering the oil; wherein (b) comprises adding at least one enzyme selected from the group consisting of beta-glucanase, xylanase, cellulase, pectinase, mannanase, amylase, and combinations thereof, and wherein at least one of (a) or (b) further comprises heating the cells or the composition to at least 60° C. Patent claim 2 recites the process of claim 1, wherein at least one of (a) or (b) further comprises heating the cells or the composition to from about 60° C. to about 100° C. Claim 3 recites the process of claim 1, wherein (b) further comprises adding a base to the lysed cell composition. Claim 4 recites the process of claim 1, wherein (b) further comprises raising the pH of the lysed cell composition to about 8 or above. Claim 6 recites the process of claim 1, wherein (b) further comprises agitating the lysed cell composition. Claim 7 recites the process of claim 1, wherein (a) further comprises agitating the cells. Claim 10 recites the process of claim 1, wherein the cells of (a) are contained in a fermentation broth. Claim 11 recites the process of claim 1, wherein (c) comprises centrifuging the demulsified lysed cell composition. Claim 16 recites the process of claim 1, wherein the microbial cells are algae, yeast, fungi, protist, or bacteria cells. Claim 17 recites the process of claim 1, wherein the microbial cells are from the genus 
The patent claims do not recite concentrating the suspension until a total dry matter content of 30-60 wt% is reached (in instant claim 18d), maintaining the temperature and pH range for at least 10 hours (in instant claim 18f), or no salts are added during the demulsification step (in instant claim 18f).
Triplett teaches cells and/or a lysed cell composition can be heated in a system with an evaporator such that a portion of the water present in the cells and/or the lysed cell composition is removed by evaporation. In some embodiments, the process comprises heating cells and/or a lysed cell composition in a system with an evaporator to remove up to 1%, 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45% or 50% by weight (or volume) of water present in the cells and/or the lysed cell composition (Triplett ¶ 89, lines 2-7). 
Cherinko teaches a process for obtaining a lipid from a microbial cell (Cherinko Claim 1). Cherinko discloses the heating (after adding an alkalizing agent) is for 10 minutes to 96 hours (Cherinko ¶ 21). Cherinko further teaches the process can include either contacting the cell with a base and/or a salt (Cherinko Abstract), where an Cherinko ¶ 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method recited by the claims in US Patent No. 10364207 to concentrate the suspension until a total dry matter content of 30-60 wt% is reached, as taught by Triplett, and to not add salts in the demulsification step, as taught by Cherinko. 
The instantly claimed method requires a total dry matter content of 30 to 60 wt.%, which overlaps with the range of Triplett, because Triplett discloses a range of 50 to 99 wt. %. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
Cherinko discloses embodiments where salt is not utilized, it would have been obvious to one of ordinary skill to use a base and/or heating instead of a salt in the demulsification process. Cherinko lists a finite list of options for demulsification and there is a reasonable expectation of success because Cherinko discloses demulsification without salt. 
The instantly claimed method requires maintaining the temperature and pH for at least 10 hours or 20 to 36 hours, which overlaps with the range of Cherinko, because Cherinko discloses a duration range of 10 minutes to 96 hours. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.

Response to Arguments
In Applicant's arguments (Arguments Pg. 6, Part I), filed 30 November 2021, Applicant indicated the amendment should be sufficient to overcome the previous rejection of claim 24 under 112(b); however, the rejection is maintained. 
Claim 24 is indefinite because it recites "an acid"; therefore, it is unclear if it is the same acid recited in claim 18, step g) i) or a new acid. Examiner suggests changing "an" to "the" to obviate the rejection.

Applicant’s arguments with respect to claim 18 and dependents have been considered but are moot because the arguments do not apply to the new ground of rejection made under 35 U.S.C. 103 over Triplett in view of Cherinko and Pfeifer indicated above (Arguments Pg. 6, Part II – Pg. 9).

Applicant's arguments with respect to the nonstatutory double patenting rejection of U.S. Patent No. 10364207 and the provision nonstatutory double patenting rejection of copending Application 16/563,260 have been considered but are moot because the arguments do not apply to the new ground of rejections made above (Arguments Pg. 10, ¶ 1-2). 

Applicant traverses the provisional nonstatutory double patenting rejection of copending Application 16/473,805 by arguing the copending claims require recovering 
This argument is not persuasive, because the instant claims also require demulsification/recovery of oil without adding salt. Furthermore, the limitation of instant claim 26 "wherein less than 0.1 wt% of organic solvents is used in the method" is obvious over the limitation in copending claim 16 requiring no organic solvent. 

Applicant traverses the provisional nonstatutory double patenting rejection of copending Application 16/317,305, by arguing the instant claims have the requirement of less than 0.5 wt% chloride ions present in the cell suspension during demulsification and the copending claims differ in scope (Arguments Pg. 10, ¶ 4). 
This argument is not persuasive. The claims of the copending application are drawn to a method of isolating PUFA-containing lipids from a biomass and comprise the same active steps as the instant claims. Since the method steps are the same, the amount of chloride ions present in the suspension would be rendered obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657